Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10, 23, and 30-31 are withdrawn from further consideration. Applicant made the election of Group 1, directed to the embodiment in figures 1-4, with traverse, in the response dated 11/22/2021 is acknowledged. 
Applicant traverses that: a) applicant traverse the election of species with the reason for the burden of search base on the fasteners, b)applicant asserts that independent claim is generic, and c) applicant traverses that the depicted tensile element are not patentably distinct.  Applicant asserts that the claimed tensile elements do not correspond to structurally unique fasteners but are species that can be search and considered in a related manner.
The examiner submits: a) the election of species is based on the figures, 35 U.S.C. 121. 
“If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions.”

MPEP 803 [R-3]    Restriction — When Proper

Under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent (MPEP § **> 802.01, § 806.06, and § 808.01<) or distinct (MPEP  §  806.05 -  §  *> 806.05(j)<).


¶ 8.01    Election of Species; Species Claim(s) Present
This application contains claims directed to the following patentably distinct species [1]. The species are independent or distinct because [2]:
…..
Examiner Note:
1. In bracket 1, identify the species and/or grouping(s) of patentably indistinct species from which an election is to be made. The species may be identified as the species of figures 1, 2, and 3, for example, or the species of examples I, II, and III, respectively. (emphasis added)

When two or more independent or distinct inventions are claimed, the examiner can require the application to be restricted to one of the invention, b) the MPEP allows the election of species by figures, c) regarding the fasteners, note that the claim broadly recites volume expansion element and the tensile elements comprises of numerous embodiments including embodiments that broadly recites just material. The search for the tensile element are numerous including those that previously cited in the parent application readable on clothing.  The main structure comprises of the zipper fasteners recited in claim 1 as longitudinal closure d) there are two distinct claimed embodiments that are structurally unique including one in fig. 3 which is specific to the search in class 24 BUCKLES, BUTTONS, CLASPS, ETC., and the other of grommet normally used in garment structure of class 450 (Garment structures).  The search for these two separate structure are different including word search, etc.   There are also different embodiment being disclosed and set forth in claim including claims directed to the material of the gusset itself.   These gusset structures are searched in class A45B.  These additional searches would be in the thousands of references to be searched in these additional classes. 
Claim 30 and 31 are withdrawn because it depends on the withdrawn claims 10 and 23

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: exactly one of said tensile elements links the first housing part with the second housing part in the area of said bottom wall in claim 17, the the tensile element being arranged behind the gusset on the opposite side of said closing sides in claims 7 and 20.


Claims 4, 17-18, 24,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
In claims 4, and 17, the claim recites the said tensile elements links the first housing part with the second housing part in the area of said bottom wall.  The disclosure shows the bottom structure in fig. 5:
From figure 5 it can also be seen that within said housing a plate 32 is arranged. The plate 32 is arranged at the bottom end and is in a firm connection with one of said housing parts 14, 15. In the present case it is in connection with the second housing part 16. There is no firm connection with the first housing part 14 apart from a protection fabric 36. However, the plate 32 is moveably beared on said first housing part 14. The plate 32 serves as element to enhance stability of the gusset 6 in the area of the bottom end of the suitcase. It is preferable that the width W of the plate is chosen such that in the maximal expanded state the plate bridges the distance D between the two housing parts 14, 16. (with emphasis)

In claims 7, and 20, it is unclear where the tensile element is arranged behind the gusset on the opposite side of said closing sides.  Please identify in the drawings.
The bottom plate in fig. 5 does not have any structure to enable the functional limitation: “the tensile element a tightening force can be provided between said first closing side and said second closing side” as required by claim 1.  Please explain whether fig. 5 comprises on of the claimed tensil element.
The claim 18 is confusing.  The specification defines the end regions at 10 and 15.   It seems that the end regions of the tensile element is connected together with the gusset in fig. 3.  They are no separate from the gusset as set forth by the claim.
.  Please identify in the drawings.

Claims 1, 3, 7, 8, 9, 12-22, and 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods (6029877).  Woods teaches piece of luggage comprising a housing with a first housing part 8 and a second housing part 9 and a volume expansion element comprises: a longitudinal closure element with a first closing side 28 and a second closing side 29 and a gusset (portion of the bag between 28 and 29) which is in connection with said first closing side and said second closing side and extends between said first closing side and said second closing side. Woods teaches a non-expanded state the first closing side is in direct engagement with the second closing side. Woods teaches an expanded state the first closing side and the second closing side are disengaged from each other such that they are positioned at a distance to each other in fig. 1, which distance is bridged with said gusset.  Woods teaches at least one tensile element 30/31 in connection with the first closing side and the second closing side such that with the tensile element a tightening force can be provided between said first closing side and said second closing side in the expanded state, and wherein said first closing side is in connection with the first housing part and the second closing side is in connection with the second housing part and wherein said gusset bridges a gap between said first housing part and said second housing part.  
(6)   At each side of the bag 2 on each of the side walls 10, 11 a pair of  parts 28, 29 of a slide fastener are mounted adjacent a rear and front of the  side wall 10, 11.  The side walls 10, 11 can be collapsed and the fastener  parts 28, 29 engaged to collapse the bag 2 to a smaller size when it is not  necessary to carry additional equipment other than the radio in the rucksack 1. 
(7)   In this regard also, on each side wall 10, 11, there is provided upper and lower pairs of straps 30, 31 anchored adjacent the rear and the front of the bag 2 and extending generally horizontally therebetween.  The straps of each pair of straps 30, 31 interengage by a buckle which may be of quick-release type so that the side wall 10, 11 can be reduced in size as required by pulling up one or both straps 30, 31 on the buckle. (with emphasis)

Regarding claim 3, note the front shell comprises the front wall 8 and the back shell comprising the back wall 9.
Regarding claim 7, note the tensile element is embedded in the gusset and engage closing sides. 
Regarding claim 11, note the tensile element is separate from the gusset.
Regarding claim 12, note that 12cm is about 2 inches which is inherent in the device of Woods.  Also, note that the gusset in Woods being provided as non-interrupted gusset which completely bridges the distance between the first closing side and the second closing side.  
Regarding claim 14, note that housing part and closing side are not structural delineated and any part of the front portion comprises the front housing and similar with the back housing and the closing side is adjacent the zipper 28/29.
Regarding claims 15-16, and 28-29 note fig. 2 where the gussets comprise the edges of the sidewall attaching to the closing side (the edge of the front and back panels).
 Regarding claim 17, note the exactly two tensile elements.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Woods rejection, as set forth above, and further in view of Nykoluk (6021874) or Schwartz (20020130005).  Nykoluk teaches that it is known in the art to provide a plate in firm connection with the two housings for a volume adjustable luggage in fig. 11.
Schwartz teaches similar panel on the bottom in fig. 6.
  It would have been obvious to one of ordinary skill in the art to provide a stable plate in Woods as taught by Nykoluk or Schwartz to provide added support at the bottom when the device fully extending. 

Claims 1-5, 7-9, 11-22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Krulik (20020153216) in view of Woods.  Krulik teaches piece of luggage comprising a housing with a first housing part and a second housing part in fig. 9 and a volume expansion element comprises: a longitudinal closure element with a first closing side and a second closing side and a gusset which is in connection with said first closing side and said second closing side and extends between said first closing side and said second closing side. Krulik teaches a non-expanded state in fig. 5 the first closing side is in direct engagement with the second closing side, and an expanded state in fig. 9.  Krulik meets all claimed limitations except for the tensile elements.  Woods teaches that it is known in the art to provide tensile elements in addition to the volume expansion element closure, as set forth supra.  It would have been obvious to one of .
Regarding claim 5, note the closure in figs 6 and 9.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krulik rejection, as set forth above, and further in view of Nykoluk (6021874) or Schwartz (20020130005).  Nykoluk teaches that it is known in the art to provide a plate in firm connection with the two housings for a volume adjustable luggage in fig. 11.
Schwartz teaches similar panel on the bottom in fig. 6.
  It would have been obvious to one of ordinary skill in the art to provide a stable plate in Krulik as taught by Nykoluk or Schwartz to provide added support at the bottom when the device fully extending. 

Claims 1-5, 11, 12, 14-16, 19, 20, 24, 25, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyke (3523596).  Dyke teaches piece of luggage comprising a housing with a first housing part 20 and a second housing part 20 and a volume expansion element comprises: a longitudinal closure element 30a/30b with a first closing side and a second closing side  and a gusset 40 (fig. 5) which is in connection with said first closing side and said second closing side and extends between said first closing side and said second closing side, a non-expanded state in fig. 3 the first closing side is in direct engagement with the second closing side. Woods teaches an expanded state the first closing side and the second closing side are disengaged from each other such that they are positioned at a distance to each other in fig. 1, which distance is bridged with said gusset.  Woods teaches the tensile element  in connection with the first closing side and the second closing side such that with the tensile element a .  
Note that the tensile elment as claimed is broad and includes the gusset having elastic properties Dyke teaches the gusset has elastic properties as claimed. 

Collar 40
….
If this collar is made of such an extruded strip of suitable elastomeric plastic and then cured while pressed folded flat (as over a hot drum) it will, when allowed to contract, lie flat and neat inside the case, while 70 being able to expand, moving relative to both portions of the case or at least one of them, and pull out flat as seen in  FIG. 5 when the case is expanded to constitute or (with emphasis)


Claims 19-22, and 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krohn et al. (20050161483).  Krohn teaches volume expansion element for a piece of luggage comprising a longitudinal closure element 154 with a first closing side and a second closing side and a gusset 50 which is in connection with said first closing side and said second closing side and extends between said first closing side and said second closing side, wherein in a non-expanded state the first closing side is in direct engagement with the second closing side and wherein in an expanded state the first closing side and the second closing side are disengaged from each other such that they are positioned at a distance to each other (at the lower part of the gusset), which distance is bridged with said gusset, wherein at least one tensile element (156) is in connection with the first closing side and the second closing side such that with the tensile . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733